DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qiu et al. (U.S. 2019/0382198).  Qiu et al. teaches a trash bag fitting device for a smart trash receptacle (figure 12), the trash bag fitting device is configured to fit a trash bag 17 into a main body of the smart trash receptacle (figure 9), wherein, the trash bag fitting device comprising a vacuum assembly (figure 7) and a motor 2 for driving the vacuum assembly, the vacuum assembly comprising an air inlet 3 and an air outlet (figure 9), the air inlet 3 is in communication with an inner wall of the main body of the trash receptacle, the air outlet is in communication with an outer wall of the main body of the trash receptacle (see 15 in figure 9; element 8 in figure 7).

Regarding claim 2, the vacuum assembly is a centrifugal impeller type vacuum assembly or an axial-flow fan type vacuum assembly (figure 7).

Regarding claim 3, the centrifugal impeller type vacuum assembly comprises a casing and a centrifugal impeller housed in the casing (figure 7), wherein the air inlet 3 is defined in the casing at 7 so as to axially oppose the centrifugal impeller 1 and the air outlet in 8 in the casing so as to be radially oppose the centrifugal impeller or tangential thereto, and wherein the air inlet communicates with an air vent in the inner wall of the main body, with the air outlet in communication with the outer wall of the main body of the trash receptacle (figure 9).

Regarding claim 4, the centrifugal impeller 1 further comprises blades and a wheel to which all the blades are fixed and oriented perpendicular (figure 7).

Regarding claim 5, the centrifugal impeller 1 comprises blades 4 each provided with, at a portion thereof in positional correspondence with the air inlet, a shoulder at 5 projecting toward the air inlet,  and the shoulder is sheet-like and integral with the corresponding blade (figure 8).

Regarding claim 6, the casing comprises a top piece 7 and a bottom piece 8 detachably coupled to the top piece, and wherein the air inlet is defined in the top piece 7, with gaps between the top piece and the bottom piece defining the air outlet.
Regarding claim 7, the centrifugal impeller 1 is provided with a shaft hole (in the center thereof; figure 8) in which an output shaft of the motor 2 is received and secured, and wherein the bottom piece 8 is provided with a hole through which the output shaft of the motor is inserted (figure 7).

Regarding claim 8, a trash bag fitting device configured to fit a trash bag 17 into a main body of the smart trash receptacle (figure 9), wherein, the trash bag fitting device comprising a vacuum assembly (figure 7) and a motor 2 for driving the vacuum assembly, the vacuum assembly comprising an air inlet 3 and an air outlet in element 8, the air inlet is in communication with an inner wall of the main body of the trash receptacle, the air outlet is in communication with an outer wall of the main body of the trash receptacle (see 15 in figure 9).

Regarding claim 9, a trash bag detection device 13, the trash bag detection device comprising a transmitter 13 for transmitting a signal and a receiver 14 for receiving a signal, both the transmitter and the receiver being disposed on internal surfaces of the smart trash receptacle (figure 9), wherein the signal received by the receiver is a direct signal transmitted from the transmitter or a signal from the transmitter that has been reflected (paragraphs [0057] and [0058]).

Regarding claim 10, further comprising a control mechanism (paragraph [0054]), each of the transmitter 13, the receiver 14 and the trash bag fitting device is communicatively coupled to the control mechanism (paragraph [0054]), the control mechanism is configured to control an operational status of the trash bag fitting device based on the signal received by the receiver, and wherein when the signal received by the receiver is a direct signal sent from the transmitter, and in an event of a trash bag being present between the receiver and the transmitter, the receiver produces a first sense signal based on which the control mechanism instructs the trash bag fitting device to stop its operation, when the signal received by the receiver is a signal from the transmitter that has been reflected, and in an event of a trash bag being present in the receptacle and close to both the receiver and the transmitter, the receiver produces a first sense signal based on which the control mechanism instructs the trash bag fitting device to stop its operation (paragraphs [0054]-[0058]).

Regarding claim 11, the transmitter 14 is an infrared (IR) transmitter and the receiver 13 is an IR receiver.

Regarding claim 12, the signal received by the receiver is a direct signal sent from the transmitter, and wherein the transmitter is disposed on an internal bottom surface of the trash receptacle and the receiver on an internal side surface thereof so that a central transmission axis of the transmitter is oriented at an angle o of 30-50 degrees with respect to the internal bottom surface of the trash receptacle and that a central reception axis of the receiver is oriented at an angle B of 38-58 degrees with respect to a vertical direction for the internal side surface of the trash receptacle (paragraph [0057]), the receiver is disposed on the internal bottom surface of the trash receptacle and the transmitter on the internal side surface thereof so that the central reception axis of the receiver 1s oriented at an angle o of 30-50 degrees with respect to the internal bottom surface of the trash receptacle and that the central transmission axis of the transmitter 1s oriented at an angle B of 38-58 degrees with respect to the vertical direction for the internal side surface of the trash receptacle (paragraph [0058]).

Regarding claim 13, the signal received by the receiver is a direct signal sent from the transmitter, and wherein the transmitter 13 and the receiver 14 are disposed in opposition to each other on internal side surfaces of the trash receptacle and are both close to the internal bottom surface of the trash receptacle (figure 1).

Regarding claim 14, the signal received by the receiver is a signal from the transmitter that has been reflected, and wherein the transmitter and the receiver are both disposed on the internal bottom surface of the trash receptacle, with a central transmission axis of the transmitter and a central reception axis of the receiver being both directed upward (figure 1), the transmitter and the receiver are both disposed on an internal side surface of the trash receptacle, with the central transmission axis of the transmitter and the central reception axis of the receiver being both directed toward the interior of the receptacle (figure 1).

Regarding claim 15, Qiu teaches a method for control of automatic bag replacement for a smart trash receptacle, the smart trash receptacle comprising a trash bag fitting device configured to fit a trash bag 17 into a main body of the smart trash receptacle (figure 9) and a trash bag detection device, 13, 15,  wherein the trash bag fitting device comprising a vacuum assembly (figure 7) and a motor 2 for driving the vacuum assembly, the vacuum assembly comprising an air inlet 3 and an air outlet in element 8, the air inlet 3 is in communication with an inner wall of the main body of the trash receptacle, the air outlet is in communication with an outer wall of the main body of the trash receptacle (figure 9), the trash bag detection device comprising a transmitter 13 for transmitting a signal and a receiver 14 for receiving a signal, both the transmitter and the receiver being disposed on internal surfaces of the smart trash receptacle (figure 9), wherein the signal received by the receiver is a direct signal transmitted from the transmitter or a signal from the transmitter that has been reflected (paragraphs [0054]-[0058]), the method comprising the steps of activating the trash bag fitting device; determining whether the receiver produces a first sense signal, and if so, deactivating the trash bag fitting device (figure 11).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art is cited for the trash can attachment.
THIS ACTION IS NON-FINAL.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI MARINA ELOSHWAY whose telephone number is (571)272-4538. The examiner can normally be reached Monday through Friday 7: 00 a.m. to 3:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIKI M ELOSHWAY/Examiner, Art Unit 3736